Title: From Thomas Jefferson to Joseph Carrington Cabell, 11 January 1825
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Jan. 11. 25.
We are dreadfully non-plussed here by the non-arrival of our three Professors. we apprehend that the idea of our opening on the 1st of Feb. prevails so much abroad (altho’ we have always mentioned it doubtfully) as that Students will assemble on that day, without awaiting the further notice promised. to send them back will be discouraging, and to open an University without Mathematics or Natural philosophy would bring on us ridicule and disgrace. we therefore publish an advertisement stating that, on the arrival of these Professors, notice will be given of the day of opening the institution.Govr Barbour writes me hopefully of getting our 50. M. D. from Congress. the proposition has been originated in the H. of R. referred to the commee of claims, the Chairman of which has prepared a very favorable report, and a bill conformable, assuming the repayment of all interest which the state has actually paid. the legislature will certainly owe to us the recovery of this money; for had they not given it in some measure the reverenced character of a donation for the promotion of learning it would never have been paid. it is to be hoped therefore that the displeasure incurred by wringing it from them at the last session will now give way to a contrary feeling, and even place us on a ground of some merit. should this sentiment take place, and the arrival of our Professors, and filling of our dormitories with students on the 1st of Feb. encourage them to look more favorably to us, perhaps it might dispose them to enlarge somewhat their order on the same fund. you observe the Proctor has stated in a letter accompanying our Report, that it will take about 25. M. D. more than we have to finish the Rotunda. besides this, an anatomical theatre (costing about as much as one of our Hotels, say about 5. M. D.) is indispensable to the school of Anatomy. there cannot be a single dissection  until a proper theatre is prepared giving an advantageous view of the operation to those within, and effectually excluding observation from without. either the additional sums therefore of 25. and 5. M. D. will be wanting, or we must be permitted to apply 5. of the 50. M. D. to a theatre, leaving the Rotunda unfinished for the present. yet I should think neither object an equivalent for renewing the displeasure of the legislature. unless we can carry their hearty patronage with us, the institution can never flourish. I would not therefore hint at this additional aid, unless it were agreeable to our friends generally, and tolerably sure of being carried without irritation. In your letter of Dec. 31. you say ‘my handwriting, and my letters have great effect there.’ i.e. at Richmond. I am sensible, my dear Sir, of the kindness with which this encouragement is held up to me. but my views of their effect are very different. when I retired from the administrn of public affairs, I thought I saw some evidence that I retired with a good degree of public favor, and that my conduct in office had been considered, by the one party at least, with approbation, and with acquiescence by the other. but the attempt in which I have embarked so earnestly to procure an improvement in the moral condition of my native state, altho perhaps in other states it may have strengthened good dispositions, it has certainly weakened them in our own. the attempt ran foul of so many local interests, of so many personal views, and of so much ignorance, and I have been considered as so particularly it’s promoter, that I see evidently a great change of sentiment towards myself. I cannot doubt it’s having dissatisfied with myself a respectable minority, if not a majority, of the H. of D. I feel it deeply, and very discouragingly. yet I shall not give way. I have ever found in my progress thro’ life that, acting for the public, if we do always what is right, the approbation denied in the beginning will surely follow us in the end. it is from posterity we are to expect remuneration for the sacrifice we are making, for their service, of time, quiet, and present good will. and I fear not the appeal. the multitude of fine young men who will feel that they owe to us the elevation of mind of character and station they shall be able to attain from the result of our efforts, will ensure us their remembrance with gratitude. we will not then ‘be weary in well-doing.’ usque ad aras amicus tuus—Th: JeffersonP.S. since writing the above I recieve your’s of the 6th